This is an appeal from the judgment of the Dekalb Circuit Court quieting title to certain real estate of appellant Miller.
The assignment of errors complains of error in overruling a demurrer to the cross-complaint of appellee bank and error in overruling appellant's motion for a new trial. The motion for a new trial sets out ten reasons. Under the heading of "Points and Authorities," appellant's "brief" contains four abstract statements of law, with citation of cases thereunder. No attempt is made to apply these so-called points and authorities to *Page 543 
any particular assignment of error, and in this respect the "brief" wholly fails to comply with Rule 22, Cl. 5, of the rules of this court. Board of Commissioners v. Ryan (1915),183 Ind. 664, 110 N.E. 58, and cases there cited.
No question, therefore, is properly presented for our consideration, and the judgment of the trial court must be, and is, affirmed.